U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-182639 CANFIELD MEDICAL SUPPLY, INC. (Name of registrant in its charter) Colorado 34-1720075 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) 4120 Boardman Canfield Road, Canfield, Ohio 44406 (Address of principal executive offices) (330) 533-1914 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.On May 6, 2013, there were 9,500,000 shares of Common Stock issued and outstanding. CANFIELD MEDICAL SUPPLY, INC. FORM 10-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance sheets 3 Statements of operations 4 Statements of cash flows 5 Notes to unaudited consolidated financial statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 10 PART II.OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures 12 2 PART I—FINANCIAL INFORMATION Item1.Financial Statements. CANFIELD MEDICAL SUPPLY, INC. BALANCE SHEETS March 31, 2013 Dec. 31, 2012 (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Total current assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Notes payable Related party payable Accrued interest payable - 47 Total current liabilities Total Liabilities $ $ Stockholders' Equity Preferred stock, no par value; 5,000,000 shares authorized; No shares issued & outstanding - - Common stock, no par value; 100,000,000 shares authorized; 9,500,000 shares issued and outstanding Additional paid in capital - - Retained earnings (deficit) ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. 3 CANFIELD MEDICAL SUPPLY, INC STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Ended Ended Mar. 31, 2012 Mar. 31, 2013 Sales (net of returns) $ $ Consulting revenue - - Other revenue - - Cost of goods sold Gross profit Operating expenses: General and administrative Income (loss) from operations ) ) Other income (expense): Interest income 1 - Interest expense ) Income (loss) before provision for income taxes ) ) Provision for income tax - - Net income (loss) $ ) $ ) Net income (loss) per share (Basic and fully diluted) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the financial statements. 4 CANFIELD MEDICAL SUPPLY, INC. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Three Months Ended Ended Mar. 31, 2012 Mar. 31, 2013 Cash Flows From Operating Activities: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Accounts receivable ) ) Accounts payable ) Accrued interest payable ) 47 Net cash provided by (used for) operating activities ) ) Cash Flows From Investing Activities: - - Net cash provided by (used for) investing activities - - (Continued On Following Page) The accompanying notes are an integral part of the financial statements. 5 CANFIELD MEDICAL SUPPLY, INC. STATEMENTS OF CASH FLOWS (Unaudited) (Continued From Previous Page) Three Months Three Months Ended Ended Mar. 31, 2012 Mar. 31, 2013 Cash Flows From Financing Activities: Notes payable - payments $ ) $ ) Sales of common stock - Net cash provided by (used for) financing activities ) Net Increase (Decrease) In Cash ) ) Cash At The Beginning Of The Period Cash At The End Of The Period $ $ Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure Cash paid for interest $ $ Cash paid for income taxes $
